Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered July 2, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. The undercover officer made a prompt, reliable identification, and the fact that neither drugs nor buy money were recovered from defendant can be readily explained since defendant had an opportunity to dispose of such items.
The prosecutor’s summation remarks at issue do not warrant reversal (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
Defendant’s claim that the procedure by which he was adjudicated a second felony offender did not satisfy the requirements of CPL 400.21 requires preservation (People v Oliver, 63 NY2d 973), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that there was satisfactory compliance with the statute (People v Bouyea, 64 NY2d 1140). The parties and the court were well aware of the details of defendant’s prior conviction, and neither counsel nor defendant sought to challenge the allegations contained in the predicate felony statement. Concur— Nardelli, J.P., Buckley, Rosenberger, Ellerin and Rubin, JJ.